Citation Nr: 1749537	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-07 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), rated 50 percent disabling, effective July 5, 2013; and 30 percent prior to that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1943 to January 1946.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma in which the RO granted service connection for PTSD and assigned a 30 percent rating, effective June 30, 2011.

In March 2014, the RO increased the rating for PTSD to 50 percent, effective July 5, 2013.

A June 2015 Board decision, in pertinent part, denied entitlement to an initial rating for PTSD in excess of 30 percent prior to July 5, 2013, and higher than 50 percent thereafter.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court granted a Joint Motion for Partial Remand (JMR), vacating the Board's decision denying entitlement to an initial rating in excess of 30 percent prior to July 5, 2013, and higher than 50 percent thereafter, and remanding the matter to the Board for further proceedings consistent with the decision.  The remainder of the Board's decision was not disturbed.

Subsequently, the claim was remanded by the Board in November 2016 for additional development.

An April 2017 Board decision denied entitlement to an initial rating for PTSD in excess of 30 percent prior to July 5, 2013, and higher than 50 percent thereafter.  That decision was also appealed to the Court.  In October 2017, the Court granted a JMR, vacating and remanding the Board's April 2017 decision for further proceedings consistent with the decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

Throughout the entire appeal period, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened effect; regular nightmares; impairment of short- and long-term memory; difficulty in establishing and maintaining effective work and social relationships; and disturbances of motivation and mood, effective June 30, 2011.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for PTSD, effective June 30, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  

Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

In the case of an initial rating, VA must consider staged ratings to account for variations in the disability since the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula For Mental Disorders, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  When evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Private medical records from June 2011 were positive for depression and feelings of stress.  On examination, the Veteran's affect was flat and his demeanor was depressed.  He also displayed some psychomotor retardation.  His speech patterns and thought process were normal.  However, additional private treatment records provided later in 2011 included negative findings of depression, anxiety and sleep disturbances.

In several statements received by the Veteran in August 2011, he reported recurring nightmares, severe mental anguish, sleep disturbances, periods of extreme rage and short-term memory loss.  He also noted that at times during his life, he felt like life was not worth living with the pain and mental anguish he experienced during war.  At the time of this statement, however, the Veteran noted that he did not have feelings of harming himself, but had on many occasions. 

The Veteran was afforded VA PTSD examination in December 2011.  The Veteran reported symptoms of sleep impairment, nightmares, recurrent recollections, isolation, hypervigilance and irritability.  On examination, appearance, behavior, and hygiene were appropriate; he showed disturbance of motivation and mood and suspiciousness; he was fatigable and irritable; and his communication and speech were normal.  There were no reports or observations of hallucination or delusion.  His thought processes were appropriate; his memory was mildly impaired (including names, directions or recent events); and no suicidal or homicidal ideation was present.  He had a GAF 62.  

The December 2011 examiner noted major social function changes since the Veteran developed PTSD, to include isolation and hypervigilance.  His wife passed away 17 years prior to the examination, but he reported a good relationship with his children and siblings.  The Veteran demonstrated efforts to avoid thoughts, feelings or conversations associated with his in-service trauma, efforts to avoid activities, places or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance and exaggerated startle response.  The examiner found occupational or social impairment due to mild or transient symptoms, which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The symptoms that supported his findings were suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and disturbances of motivation and mood.  The examiner noted the severity of symptoms as mild, but that they were constant and ongoing.

In a February 2013 notice of disagreement, the Veteran again reported having frequent nightmares and other sleep disturbances, worsened short-term memory loss, and periods of rage.

In a July 2013 PTSD examination, the examiner noted recurrent and distressing recollections of events in service, including images, thoughts or perceptions; recurrent distressing dreams of the event; efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; and markedly diminished interest or participation in significant activities.  PTSD symptomatology included chronic sleep impairment, depressed mood, suspiciousness, mild memory loss, disturbances of motivation and mood, and hypervigilance.

The examiner concluded that the best description of psychiatric impairment was that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks; although generally he was functioning satisfactorily with routine behavior, self-care and normal conversation.

Throughout VA treatment notes from November 2016 to January 2017, the Veteran did not report any suicidal ideation, and he denied symptoms of depression, anxiety and insomnia.

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that the Veteran's PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, warranting a 50 percent disability rating, effective June 30, 2011.  The above-cited evidence reflects that PTSD symptomatology has primarily been manifested by depressed mood, chronic sleep impairment, hypervigilance, isolation and nightmares.

The Veteran points to his August 2011 statements noting he felt like life was not worth living, and had had feelings of harming himself on many occasions but not currently.  He contends this report supports a higher disability rating.  

VA generally considers suicidal ideation to be indicative of a 70 percent disability and constant risk of self harm to be indicative of a 100 percent rating.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).

In Bankhead the Court explained that: 

Ideation is defined as "the formation of a mental concept, image or thought." Dorland's Illustrated Medical Dictionary 912 (32 ed. 2012). The Centers for Disease Control and Prevention defines "suicidal ideation" as "thinking about, considering, or planning suicide." https://www.cdc.gov/violenceprevention/suicide/definitions.html . VA defines "suicidal ideation" as "[t]houghts of engaging in suicide-related behavior," with "[v]arious degrees of frequency, intensity, and duration." Dep't Of Veterans Affairs & Dep't Of Defense, VA/DOD Clinical Practice Guideline For Assessment And Management Of Patients At Risk For Suicide 13 (June 2013) [hereinafter VA/DOD Clinical Practice Guideline]. Similarly, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, describes suicidal ideation as involving a "range . . . from a passive wish not to awaken in the morning or a belief that others would be better off if the individual were dead, to transient but recurrent thoughts of committing suicide, to a specific plan." Diagnostic And Statistical Manual Of Mental Disorders 164 (5th ed. 2013).
Bankhead v. Shulkin, 29 Vet. App. at 19-20.

Although the Veteran described past suicidal ideation in his statement, he denied ideation upon examination before and since that statement.  The VA examiners elicited a history from the Veteran and reported that there was no suicidal ideation.  As recently as January 2017, he told a treatment provider that he had not thoughts of harming himself.  His report that he currently felt life was not worth living does not reflect that he was then "thinking about, considering, or planning suicide."

Indeed, within the medical evidence of record, it is specifically indicated that the Veteran's PTSD was best summarized as causing occupational and social impairment with reducing reliability and productivity, or better.  Also, upon examination, he did not have a history of violent behavior; no suicide attempts; he reported that his unemployment was not due to his mental condition; he had good grooming, eye contact and appropriate dress; his speech content and communication were normal; there were no reports of hallucination; and he had good judgment.  Although his memory was impaired, no significant memory deficits were noted upon examination; only mild impairment, causing him to forget things like names, directions or recent events.

Although the Veteran contends that since his wife's death (17 years prior to his first VA examination) and retirement (25 years before his VA examination), he has had difficulty establishing or maintaining effective relationships, the Veteran's PTSD symptomology simply does not manifest in an inability to establish and maintain effective relationships, or occupational and social impairment with deficiencies in most areas, rising to the level of a 70 percent rating.  His difficulty in establishing or maintaining such relationships is contemplated by 50 percent disability rating symptomatology.

The Veteran has not exhibited all of the symptoms listed as examples for a 50 percent rating; however, the record does demonstrate the listed symptoms of flattened effect, regular nightmares, impairment of short- and long-term memory, difficulty in establishing and maintaining effective work and social relationships, and disturbances of motivation and mood.  In sum, the preponderance of the evidence is against the grant of a rating higher than 50 percent.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment with reduced reliability and productivity due to such symptoms.

In addition to suicidal ideation, the criteria for a 70 percent rating entail a finding that the veteran has the level of impairment in "most areas" needed for the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Those areas are work, school, family relations, judgment, thinking and mood.  38 C.F.R. § 4.130.  The Veteran is of advanced age and has been retired for many years, but there is nothing in the record indicating that PTSD causes deficiencies in work or school.  At the 2011 examination the Veteran reported that he left his employment as a teacher at a time when he was eligible for retirement after 35 years.  He stated that his unemployment was not due, primarily, to the effects of a mental condition.  He has reported good relationships with family members and treatment records show that his son, daughter and a sister have remained involved in helping with his physical disabilities.  At a primary care visit in July 2016, the Veteran rated his satisfaction with his life as 85 on a scale of 0 to 100 with 100 meaning "no problems."  There has been no evidence of deficiencies in the areas of judgment, thinking and mood.  At the 2013 examination he was found to have no impairment in judgments, abstract thinking, or gross impairment in thought processes or communication.  This was similar to findings on the 2011 examination.  He did have disturbances of motivation and mood, but this is an example of the symptomatology listed in the criteria for a 50 percent rating.  Examiners have not found deficiencies in most of the areas needed for the 70 percent rating and the record does not otherwise disclose such deficiencies.


ORDER

An initial rating of 50 percent for PTSD is granted, effective June 30, 2011, and a rating greater than 50 percent for PTSD is denied. 




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


